Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 03/16/2022 have been fully considered but they are not persuasive.
Applicant asserts 
“The Examiner alleges that "identifying a known object by a machine learning model is considered as generating automatically labeled sensor data by linking the sensor data with the characteristics of a known object" and cites [0015] of Trenholm. Office Action at page 4. 
Applicant respectfully disagrees with this allegation. This portion of Trenholm discloses identifying an unknown object, as one need not "identify" a known object by machine learning as it is already known. In contrast to the claims, Trenholm does not link sensor data to a known object. Instead, Trenholm discloses using a machine learning model to identify an unknown object based on sensor data. This is very different from obtaining "automatically labeled sensor data for [] at least one known object" as claimed.”
	
Examiner respectfully disagrees. [0015] of Trenholm cites that “there is provided a system for analysis of an object of interest in a scene using 3D reconstruction.” Trenholm further discloses that the object could be a known object. ([0045] “In a particular case, the object of interest is a purchased item such as a tool and system 100 is used to identify the item as part of an inventory verification process in a supply chain.”) Basically, Trenholm reconstructs 3D information from the 2D image data from an object of interest and use it for training a machine learning model ([0064] “AI module 118 may be configured to: train a neural network based on (i) multi-orientation 3D representations of the object of interest generated from the reconstructed 3D image”). Furthermore, “a known object’ is considered as a labeled object. Therefore, identifying a known object by a machine learning model which was trained using identified objects reads on generating automatically labeled sensor data by linking the sensor data[] of a known object. ([0015] “an artificial intelligence module to identify the object from each of the reconstructed images, using a trained machine learning model, by segmenting the object in the reconstructed image, segmentation comprises isolating patterns in the reconstructed image that are classifiable as the object, the machine learning model trained using previous reconstructed multiple perspective images with identified objects provided to the artificial intelligence module.”)

Applicant asserts 
“The Examiner cites the Wnuk reference as allegedly teaching a "controlled environment." Office Action at page 5. Wnuk does disclose a "controlled sensing environment," but the Examiner is reading this feature out of context of the claims. Specifically, the claims provide for "linking[] the first sensor data [corresponding to a controlled environment] with the at least one known object to obtain automatically labeled sensor data for the at least one known object." 
As mentioned above, Trenholm does not link data with a known object, but instead identifies an unknown object. Even if Trenholm is combined with Wnuk, the combination would merely identify an unknown object in a controlled sensing environment. This is very different from what is claimed. “
	
Examiner respectfully disagrees. Trenholm clearly teaches linking[] the first sensor data ([0048] “In some embodiments, 3D image data may be acquired by image device 102 directly via a 3D imaging technique such as LIDAR”; “3D image data” reads on “first sensor data” since “LIDAR” is a sensor) with the at least one known object ([0015] “there is provided a system for analysis of an object of interest in a scene using 3D reconstruction.” [0045] “In a particular case, the object of interest is a purchased item such as a tool and system 100 is used to identify the item as part of an inventory verification process in a supply chain.”) to obtain automatically labeled sensor data for the at least one known object ([0015] “an artificial intelligence module to identify the object from each of the reconstructed images, using a trained machine learning model, by segmenting the object in the reconstructed image, segmentation comprises isolating patterns in the reconstructed image that are classifiable as the object, the machine learning model trained using previous reconstructed multiple perspective images with identified objects provided to the artificial intelligence module.”; identifying a known object from the sensor data by AI module reads on linking sensor data to a known object)
	And Wnuk teaches obtaining sensor data in a controlled environment ([0049] “In general, sensor data set 130 is representative of an object 101 under the environmental conditions (i.e., the environmental state 102) within the controlled sensing environment 110 as perceived by sensor 108.”; discloses first sensor data corresponding to a controlled environment containing at least one known object). Therefore, combination of Trenholm and Wnuk clearly teaches “linking[] the first sensor data (corresponding to a controlled environment) with the at least one known object to obtain automatically labeled sensor data for the at least one known object”.
	Applicant further asserts
“The Schauer reference is relied upon by the Examiner as allegedly teaching an "unknown environment" and "extracting, at the computing device, a portion of the second sensor data corresponding to the at least one unknown object from the second sensor data to obtain background cloud data." Office Action at page 6. The Examiner further alleges that Atsmon discloses "inserting, at the computing device, the automatically labeled sensor data into the background cloud data to obtain system generated labeled sensor data, the system generated labeled sensor data corresponding to the uncontrolled environment with the at least one unknown object removed and at least one known object from the controlled environment inserted." Office Action at page 7. Once again, the Examiner is reading these features out of context of the claims. 
Atsmon teaches "classifying static objects identified in the visual imagery data to corresponding labels to designate labeled objects, [and] superimposing the labeled objects over the geographic map data." Atsmon at Abstract. That is, Atsmon identifies objects in visual image data, labels those objects, and "superimposes" the labeled objects over the image data. Atsmon at [0115]. It is unclear why one skilled in the art would combine Schauer with Atsmon if, as alleged by the Examiner, Schauer teaches extracting sensor data corresponding to an unknown object from sensor data and Atsmon teaches identifying and labeling unknown objects in sensor data. Further, it is unclear why or how one skilled in the art would also combine Schauer/Atsmon with Trenholm and Wnuk in the manner suggested by the Examiner.“
	
Examiner respectfully disagrees. Schauer teaches “extracting, at the computing device, a portion of the second sensor data corresponding to the at least one unknown object from the second sensor data to obtain background cloud data” ([Abstract] “The result is a clean point cloud free of dynamic objects.”; “dynamic objects” reads on “unknown object” and “clean point cloud free of dynamic objects” reads on “background cloud data”; [XI. Conclusion] “We presented the ‘peopleremover,’ an approach specifically tailored to removing dynamic portions of 3D point cloud data.”; “removing” reads on “extracting” and “3D point cloud data” reads on “the second sensor data”) and Atsmon teaches inserting labeled sensor data into the background cloud data ([0004][0115] “According to a first aspect of the present invention there is provided a computer implemented method of creating a simulated realistic virtual model of a geographical area for training an autonomous driving system, comprising: … Superimposing the plurality of labeled objects over the geographic map data.”; “simulated realistic virtual model” reads on “the system generated labeled sensor data”; “superimposing” reads on “inserting” and “geographic map data” reads on “the background cloud data”; Examiner note: Superimposing the labeled objects teaches “at least one known object from the controlled environment inserted” and “the at least one unknown object removed” are already taught from Schauer reference in the limitation above.) 
Basically, Schauer discloses generating background cloud data and Atsmon teaches inserting object into the background scene. The combination of Schauer and Atsmon is deemed as “Combining prior art elements according to known methods to yield predictable results”. (See MPEP 2143 1. (A))
The combination of Trenholm and Wnuk teaches object recognition using machine learning from the sensor data. Schauer/Atsmon is inserting sensor data into the real scene. It would have been obvious to one of ordinary skill in the art to combine Schauer/Atsmon with Trenholm and Wnuk to achieve improvement in object recognition by machine learning in the real scene.
	
Applicant also asserts	
Applicant further respectfully submits that the Examiner is utilizing impermissible hindsight to combine the four references in the exact arrangement set forth in the claims. See MPEP §2142 ("The tendency to resort to 'hindsight' based upon applicant's disclosure is often difficult to avoid due to the very nature of the examination process. However, impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art"). The Examiner is picking and choosing elements from four different and mostly unrelated references and arranging these elements in the specific arrangement taught by the present Application. Further, the Examiner is not just combining elements from different references, but instead attempts to combine bits and pieces of the disclosure of different references to form individual elements of the claims, thereby reading various elements out of the context of the claim as a whole. Applicant respectfully submits that this is the exact type of "impermissible hindsight" that the MPEP instructs "must be avoided" when it charges that "the legal conclusion [of obviousness] must be reached on the basis of the facts gleaned from the prior art." MPEP §2142 (emphasis added). See also MPEP §2141.02 (I. The Claimed Invention As A Whole Must Be Considered) "In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious."

Examiner respectfully disagrees. Trenholm, Wnuk, Schauer and Atsmon are analogous art because they are directed to three dimensional object imaging. As explained above, Trenholm discloses object identification from the three dimensional scene. Wnuk also teaches object recognition in three dimensional scene under controlled environment. Schauer discloses removing objects in the three dimensional scene for better identification of objects of interest. Atsmon teaches inserting objects into the three dimensional scene.
	Therefore, the combination of Trenholm, Wnuk, Schauer and Atsmon can be classified as ‘Combining prior art elements according to known methods to yield predictable results’, ‘Use of known technique to improve similar devices (methods, or products) in the same way’ and ‘Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art’. The combination is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 9-11, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trenholm et al. (US 20190138786 A1) in view of Wnuk et al. (US 20150294188 A1) in view of Schauer et al. (“The Peopleremover—Removing Dynamic Objects From 3-D Point Cloud Data by Traversing a Voxel Occupancy Grid”) further in view of Atsmon (US 20190228571 A1).

Regarding Claim 1
Trenholm teaches
A computer-implemented method of training a machine learning model, comprising:
-obtaining, at a computing device having one or more processors ([0004] “the method executed on one or more processors”), first sensor data corresponding to [[a controlled environment]] containing at least one known object, the at least one known object having known spatial characteristics ([0048] “In some embodiments, 3D image data may be acquired by image device 102 directly via a 3D imaging technique such as LIDAR”; “3D image data” reads on “first sensor data” since “LIDAR” is a sensor; [0015] “there is provided a system for analysis of an object of interest in a scene using 3D reconstruction. … a reconstruction module to generate at least one reconstructed image by determining three-dimensional structures of the object from the imaging data using a reconstruction technique, the three-dimensional structures comprising depth information of the object … the machine learning model trained using previous reconstructed multiple perspective images with identified objects provided to the artificial intelligence module.”; “three-dimensional structures” reads on “spatial characteristics” and “identified objects” reads on “known object”)

-linking, at the computing device, the first sensor data with the at least one known object to obtain automatically labeled sensor data for the at least one known object, the automatically labeled sensor data associating at least a portion of the first sensor data with the spatial characteristics of the at least one known object; ([0015] “an artificial intelligence module to identify the object from each of the reconstructed images, using a trained machine learning model, by segmenting the object in the reconstructed image, segmentation comprises isolating patterns in the reconstructed image that are classifiable as the object, the machine learning model trained using previous reconstructed multiple perspective images with identified objects provided to the artificial intelligence module.”; “the reconstructed image” reads on “the first sensor data” and “segmenting the object” reads on “a portion of the first sensor data”; “multiple perspective” reads on “spatial characteristics” and “identified objects” reads on “known object”; Examiner note: identifying a known object by a machine learning model is considered as generating automatically labeled sensor data by linking the sensor data with the characteristics of a known object)

-obtaining, at the computing device, second sensor data corresponding to [[an uncontrolled environment]] containing at least one unknown object; ([0047] “Image device 102 may be configured to acquire multiple images of a scene (to provide depth information), the scene containing an object of interest that a user wants to identify and classify.”; “images of a scene” reads on “second sensor data” and “an object of interest” reads on “one unknown object”)

-detecting, at the computing device, the at least one unknown object in [[the uncontrolled environment]] based on the second sensor data by utilizing a machine learning model that is trained to detect objects based on sensor data; ([0004] “identifying the object from each of the reconstructed images, using a trained machine learning model”; [0012] “each two-dimensional projection has associated with it an independently trained classifier in the trained machine learning model to identify the object”; [0047] “Image device 102 may be configured to acquire multiple images of a scene (to provide depth information), the scene containing an object of interest that a user wants to identify and classify.”; “images of a scene” reads on “second sensor data” and “an object of interest” reads on “one unknown object”
-training, at the computing device, the machine learning model based on [[the system generated labeled sensor data]]. ([0064] “AI module 118 may be configured to: train a neural network based on (i) multi-orientation 3D representations of the object of interest generated from the reconstructed 3D image and/or (ii) multi-view 2D projections of the object of interest generated from the reconstructed 3D image;”)
Trenholm does not distinctly disclose
-a controlled environment
	However, Wnuk teaches
-a controlled environment ([0049] “In general, sensor data set 130 is representative of an object 101 under the environmental conditions (i.e., the environmental state 102) within the controlled sensing environment 110 as perceived by sensor 108.”; discloses first sensor data corresponding to a controlled environment containing at least one known object)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the object detection system of Trenholm with a controlled environment of Wnuk to avoid unwanted data noise thereby improving the quality and speed of the recognition (Wnuk [0023] “The methods and processes of the inventive subject matter can be employed to reduce the computational load associated with object recognition, and as such improve the quality and speed of the recognition itself without having to increase computing capacity”).
Trenholm in view of Wnuk does not teach
-uncontrolled environment
-extracting, at the computing device, a portion of the second sensor data corresponding to the at least one unknown object from the second sensor data to obtain background cloud data; 
	However, Schauer teaches
-uncontrolled environment ([Abstract] “Outdoor environments contain pedestrians, bicycles, and motor vehicles which cannot easily be stopped from entering the sensor range and indoor environments like factory production lines cannot be evacuated due to production losses during the time of the scan. In this letter, we present a solution to this problem that we call the ‘peopleremover.’”)
-extracting, at the computing device, a portion of the second sensor data corresponding to the at least one unknown object from the second sensor data to obtain background cloud data; ([Abstract] “The result is a clean point cloud free of dynamic objects.”; “dynamic objects” reads on “unknown object” and “clean point cloud free of dynamic objects” reads on “background cloud data”; [XI. Conclusion] “We presented the ‘peopleremover,’ an approach specifically tailored to removing dynamic portions of 3D point cloud data.”; “removing” reads on “extracting” and “3D point cloud data” reads on “the second sensor data”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the object detection system of Trenholm and Wnuk with object removal of Schauer to avoid burden of multiple scans thereby obtaining the background data efficiently. (Schauer [1. Introduction] “A cheap way to remove dynamic objects from scans would be to take multiple scans at different times from the same vantage point (the position of the scanner) but it would be desirable to avoid this overhead.”).
	Trenholm as modified by Wnuk and Schauer does not distinctly disclose
-inserting, at the computing device, the automatically labeled sensor data into the background cloud data to obtain system generated labeled sensor data, the system generated labeled sensor data corresponding to the uncontrolled environment with the at least one unknown object removed and at least one known object from the controlled environment inserted; 
-the system generated labeled sensor data
	However, Atsmon teaches
-inserting, at the computing device, the automatically labeled sensor data into the background cloud data to obtain system generated labeled sensor data, the system generated labeled sensor data corresponding to the uncontrolled environment with the at least one unknown object removed and at least one known object from the controlled environment inserted; ([0004][0115] “According to a first aspect of the present invention there is provided a computer implemented method of creating a simulated realistic virtual model of a geographical area for training an autonomous driving system, comprising: … Superimposing the plurality of labeled objects over the geographic map data.”; “simulated realistic virtual model” reads on “the system generated labeled sensor data”; “superimposing” reads on “inserting” and “geographic map data” reads on “the background cloud data”; Examiner note: Superimposing the labeled objects teaches “at least one known object from the controlled environment inserted” and “the at least one unknown object removed” are already taught from Schauer reference in the limitation above.)
-the system generated labeled sensor data ([0004][0115] “According to a first aspect of the present invention there is provided a computer implemented method of creating a simulated realistic virtual model of a geographical area for training an autonomous driving system, comprising: … Superimposing the plurality of labeled objects over the geographic map data.”; “simulated realistic virtual model” reads on “the system generated labeled sensor data”;)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the object detection system of Trenholm, Wnuk and Schauer with object inserting of Atsmon to better simulate real world thereby enhancing the accuracy of the model. (Atsmon [0082] “Optionally, the virtual realistic model is enhanced with a sensory model created to simulate the certain geographical area.”).

Regarding Claim 2
Trenholm in view of Wnuk, Schauer and Atsmon teaches all of the limitations of claim 1 as cited above and Trenholm further teaches: 
- wherein the first sensor data corresponds to data obtained from a light detection and ranging (LIDAR) system. ([0048] “In some embodiments, 3D image data may be acquired by image device 102 directly via a 3D imaging technique such as LIDAR”)

Regarding Claim 4
Trenholm in view of Wnuk, Schauer and Atsmon teaches all of the limitations of claim 1 as cited above and Schauer further teaches: 
-further comprising detecting, at the computing device, free space within the background cloud data, wherein the free space corresponds to one or more locations in which the at least one known object can be present in the uncontrolled environment. ([Fig.2] discloses “free space”)

    PNG
    media_image1.png
    384
    506
    media_image1.png
    Greyscale

	Same motivation as claim 1.

Regarding Claim 6
Trenholm in view of Wnuk, Schauer and Atsmon teaches all of the limitations of claim 4 as cited above and Atsmon further teaches: 
-wherein the at least one known object from the controlled environment is inserted in the detected free space.([0080] “The labeled objects are overlaid over the geographic map(s) in the respective location, position, orientation, proportion and/or the like identified by analyzing the geographic map data and/or the visual imagery data to create a labeled model of the geographical area.”; “the respective location, position, orientation, proportion and/or the like identified by analyzing the geographic map data” reads on “the free space”)
	Same motivation as claim 1.
Regarding Claim 9
Trenholm in view of Wnuk, Schauer and Atsmon teaches all of the limitations of claim 4 as cited above and Trenholm further teaches: 
-wherein linking the first sensor data with the at least one known object to obtain automatically labeled sensor data for the at least one known object comprises: editing the first sensor data to determine modified first sensor data corresponding to a change in at least one of a position, orientation, and size of the known object, wherein the automatically labeled sensor data for the at least one known object is based on the modified first sensor data. ([0069] “At block 703, training data is augmented by generating multiple 3D representations of the extracted object of interest in varying orientations.”; “multiple 3D representations” reads on “the first sensor data” and “varying orientations” reads on “editing the data … to a change in at least one of a position, orientation ….”;[0015] “an artificial intelligence module to identify the object from each of the reconstructed images, using a trained machine learning model, by segmenting the object in the reconstructed image, segmentation comprises isolating patterns in the reconstructed image that are classifiable as the object, the machine learning model trained using previous reconstructed multiple perspective images with identified objects provided to the artificial intelligence module.”; “the reconstructed image” reads on “the first sensor data” and “segmenting the object” reads on “a portion of the first sensor data”; “identified objects” reads on “known object”; Examiner note: identifying a known object by a machine learning model is considered as generating automatically labeled sensor data by linking the sensor data with the characteristics of a known object and the automatically labeled sensor data for the known object is based on the modified first sensor data since the data is modified as disclosed in [0069])

Regarding Claim 10
Claim 10 is a computing device claim comprising one or more processors and a non-transitory computer-readable storage medium corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Trenholm teaches a processor and a memory ([0004] “one or more processors”; [0038] “memory”)

Regarding Claim 11
Claim 11 is a computing device claim comprising one or more processors and a non-transitory computer-readable storage medium corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that Trenholm teaches a processor and a memory ([0004] “one or more processors”; [0038] “memory”)

Regarding Claim 13
Claim 13 is a computing device claim comprising one or more processors and a non-transitory computer-readable storage medium corresponding to the methods of claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. Note that Trenholm teaches a processor and a memory ([0004] “one or more processors”; [0038] “memory”)

Regarding Claim 15
Claim 15 is a computing device claim comprising one or more processors and a non-transitory computer-readable storage medium corresponding to the methods of claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6. Note that Trenholm teaches a processor and a memory ([0004] “one or more processors”; [0038] “memory”)

Regarding Claim 18
Claim 18 is a computing device claim comprising one or more processors and a non-transitory computer-readable storage medium corresponding to the methods of claim 9, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 9. Note that Trenholm teaches a processor and a memory ([0004] “one or more processors”; [0038] “memory”)

Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trenholm in view of Wnuk in view of Schauer in view of Atsmon further in view of Douillard (US 20180364717 A1).

Regarding Claim 3
Trenholm in view of Wnuk, Schauer and Atsmon teaches all of the limitations of claim 2 as cited above but does not distinctly disclose 
- wherein the known spatial characteristics of the at least one known object are obtained from additional sensors.
	However, Douillard teaches
- wherein the known spatial characteristics of the at least one known object are obtained from additional sensors. ([0041] “Additionally, or in the alternative, such a SONAR module 210 may comprise various ultrasonic transducers. For example, the SONAR module 210 may emit pulses of sound and may listen for echoes to determine a position and/or motion information associated with objects in the environment.”; “position” reads on “spatial characteristics”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the object detection system of Trenholm, Wnuk, Schauer and Atsmon with additional sensor of Douillard to increasing accuracy of the object location. (Douillard [0082] “Further, the operations can be extended to calibrating one or more sensors of the autonomous vehicle, for example, to increase an accuracy of a determined location of the vehicle as other sensors drift over time.”)	

Regarding Claim 12
Claim 12 is a computing device claim comprising one or more processors and a non-transitory computer-readable storage medium corresponding to the methods of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3. Note that Trenholm teaches a processor and a memory ([0004] “one or more processors”; [0038] “memory”)

Claims 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Trenholm in view of Wnuk in view of Schauer in view of Atsmon further in view of Levi (US 20190012548 A1).

Regarding Claim 5
Trenholm in view of Wnuk, Schauer and Atsmon teaches all of the limitations of claim 4 as cited above but does not distinctly disclose 
- wherein a deep neural network (DNN) is utilized to detect the free space.
	However, Levi teaches
- wherein a deep neural network (DNN) is utilized to detect the free space.([0037] “The example convolutional neural network 200 is configured via the free-space estimation layers 206, the plurality of convolutional object detection layers 208, and the plurality of convolutional object pose detection layers 210 to concurrently estimate bounding boxes for detected objects, free-space boundaries, and object poses for detected objects from the set of features determined by the commonly-shared feature layers 202.”; CNN is a kind of DNN)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the object detection system of Trenholm, Wnuk, Schauer and Atsmon with DNN of Levi to utilize computational resources more efficiently. (Levi [0037] “The architecture of the example neural network 200 may result in a more efficient utilization of computational resources ...”)	

Regarding Claim 14
Claim 14 is a computing device claim comprising one or more processors and a non-transitory computer-readable storage medium corresponding to the methods of claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. Note that Trenholm teaches a processor and a memory ([0004] “one or more processors”; [0038] “memory”)

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trenholm in view of Wnuk in view of Schauer in view of Atsmon further in view of Hsu et al. (US 20190205794 A1).

Regarding Claim 7
Trenholm in view of Wnuk, Schauer and Atsmon teaches all of the limitations of claim 4 as cited above but does not distinctly disclose 
-further comprising validating, at the computing device, the machine learning model based on the automatically labeled sensor data.
	However, Hsu teaches
-further comprising validating, at the computing device, the machine learning model based on the automatically labeled sensor data. ([0037] “In what follows, there is first provided a description regarding the generation of the labeled data, followed by a detailed description of a machine learning model, according to various embodiments of the present disclosure, that is employed in the label validation system 140 to perform the process of validating labels.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the object detection system of Trenholm, Wnuk, Schauer and Atsmon with model validation of Hsu to enhance the performance of the learning machine model. (Hsu [0029] “As such, aspects of the present disclosure provide for techniques of validating incorrectly labeled training data, and provide for correction processes that can enhance the performance of machine learning systems.”)	

Regarding Claim 16
Claim 16 is a computing device claim comprising one or more processors and a non-transitory computer-readable storage medium corresponding to the methods of claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7. Note that Trenholm teaches a processor and a memory ([0004] “one or more processors”; [0038] “memory”)

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trenholm in view of Wnuk in view of Schauer in view of Atsmon further in view of Efstathiou et al. (US 20190370219 A1).

Regarding Claim 8
Trenholm in view of Wnuk, Schauer and Atsmon teaches all of the limitations of claim 1 as cited above but does not distinctly disclose 
- wherein training the machine model is further based on the automatically labeled sensor data.
	However, Efstathiou teaches
- wherein training the machine model is further based on the automatically labeled sensor data.
([0061] “Once trained, the classification training system acts as an expert for automatically generating new labeled data instances from unlabeled data to train the classifier.”; “the classifier” reads on “the machine model”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the object detection system of Trenholm, Wnuk, Schauer and Atsmon with model training of Efstathiou to improve the performance of the learning machine model. (Efstathiou [0009] “Accordingly, the agent can progressively improve the performance of the classifier.”)

Regarding Claim 17
Claim 17 is a computing device claim comprising one or more processors and a non-transitory computer-readable storage medium corresponding to the methods of claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8. Note that Trenholm teaches a processor and a memory ([0004] “one or more processors”; [0038] “memory”)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is (571)272-8508. The examiner can normally be reached Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HUNTLEY can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG W LEE/Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129